Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will not be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to independent claims 8 and 13 would change the scope of the claimed method by requiring for the first time that the exosomes comprise adipocyte complement-related protein of 30 kDa (Acrp30). Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. While the proposed new limitation was searched and considered, the total scope of the newly proposed limitation could not be searched and considered within the time given for the pilot. 
The proposed amendments are not be entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant points to the proposed new limitation wherein the exosomes comprise Acrp30. Applicant then points to Figure 5 of the instant specification which shows exosomes of the claimed method comprising high levels of Acrp30, and alleges that such exosomes are more effective in the claimed method. Applicant concludes that none of the references teach this proposed new limitation wherein the exosomes comprise Acrp30. However, as stated above, the proposed amendments require further search and consideration and therefore are not entered. It is noted that if the proposed amendments were entered they would overcome the rejections of record. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653